DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 7,226,000).
With respect to claim 7, Huang discloses an oscillating range adjusting module (elements connected by 61. Fig. 2), adapted to (capable of) be used in a sprinkler (Fig. 1) and connected between a water-in control module (31) and an oscillation driving module (20), comprising: 
a first adjusting unit (81. Fig. 3), including a first circular plate, a first circular (peripheral) side wall disposed on a top (right) surface of the first circular plate, and a hollow connecting cylinder (with serrated surface 82) which is formed on a center of the first circular plate, and having a first curved slot (curved channel 83) disposed on the first circular plate and located beside the hollow connecting cylinder, close to the first circular side wall; and 
a second adjusting unit (61, 52, 21, 25 and 80. Fig. 3), including a second circular plate having a top (right) surface connected to a bottom surface of the first circular plate (Figs. 2 and 3), a second circular (peripheral) side wall (of 80) formed on a bottom surface of the second circular plate, and at least one insertion member (27 and 84) which is formed on the top surface of (receptacle 21) the second circular plate and inserted into the first curved slot of the first adjusting unit, and having an assembly hole (hole of 61 and hole of 80 with serrated surface 82) formed on a center of the second circular plate and connected to the bottom of the hollow connecting cylinder, and a second curved slot (curved channel 83) disposed on the second circular plate and located beside the assembly hole, close to the second circular side wall; 
wherein the hollow connecting cylinder is configured to (capable of) be connected (fluidically) to an inlet tube (36) of the water-in control module, wherein at least one connection surface (left side of 81 and right side of 80) is formed on an (inner) edge at the bottom of the hollow connecting cylinder of the first adjusting unit, wherein the assembly hole is arranged for (capable of) connection to a water inlet (right end of 71. Fig. 2) of the oscillation driving module, wherein at least one snapping member (63) is formed on the top surface of the second circular plate for (capable of) being engaged with the at least one connection surface of the first adjusting unit so as to (capable of) connect the first adjusting unit and the second adjusting unit.
With respect to claim 8, Huang discloses wherein the oscillating range adjusting module further includes an O-ring (O-rings over 61 and 52. Fig. 2) clipped between the bottom of the hollow connecting cylinder and the edge of the assembly hole.
With respect to claim 9, Huang discloses wherein the first adjusting unit further includes a first pull member (87) and has a third curved (top right and curved channel 83) slot (Fig. 3) and a limiting curved (bottom peripheral recess) groove (see Fig. 2 with additional annotations below), wherein the third curved slot is disposed on the first circular plate and located beside the hollow connecting cylinder, close to the first circular side wall, wherein the first pull member is connected to an outer surface of the first circular side wall and located beside the hollow connecting cylinder, opposite to the first curved slot, wherein the limiting curved groove is formed on the bottom surface of the first circular plate, wherein the at least one insertion member is inserted into the third curved slot.
With respect to claim 10, Huang discloses wherein the second adjusting unit further has a fourth curved (top right) slot (Fig. 3) and includes a second pull member (86) and a limiting curved protrusion (see Fig. 2 with additional annotations below), wherein the fourth curved slot is disposed on the second circular plate and located beside the assembly hole, close to the second circular side wall, wherein the second pull member is connected to an outer surface of the second circular side wall and located beside the assembly hole, opposite to the second curved slot, wherein the limiting curved protrusion is formed on the top surface of the second circular plate and mounted into the limiting curved groove (Fig. 2).
With respect to claim 11, Huang discloses wherein the first adjusting unit further includes a first pull member (87) and has a third curved (top right and curved channel 83) slot (Fig. 3) and a limiting curved (bottom peripheral recess) groove (see Fig. 2 with additional annotations below), wherein the third curved slot is disposed on the first circular plate and located beside the hollow connecting cylinder, close to the first circular side wall, wherein the first pull member is connected to an outer surface of the first circular side wall and located beside the hollow connecting cylinder, opposite to the first curved slot, wherein the limiting curved groove is formed on the bottom surface of the first circular plate, wherein the at least one insertion member (27 and 84) is inserted into the first curved slot.
With respect to claim 12, Huang discloses wherein a mounting groove is formed at an inner surface of the hollow connecting cylinder for mounting an O-ring therein (O-ring grooves on 61 and 52. Fig. 2).
With respect to claim 13, Huang discloses wherein the second adjusting unit further has a fourth curved (top right) slot (Fig. 3) and includes a second pull member (86) and a limiting curved protrusion (see Fig. 2 with additional annotations below), wherein the fourth curved slot is disposed on the second circular plate and located beside the assembly hole, close to the second circular side wall, wherein the second pull member is connected to an outer surface of the second circular side wall and located beside the assembly hole, opposite to the second curved slot, wherein the limiting curved protrusion is formed on the top surface of the second circular plate and mounted into the limiting curved groove (Fig. 2).
  
    PNG
    media_image1.png
    443
    803
    media_image1.png
    Greyscale

Response to Arguments
The applicant argues that Huang fails to disclose “a second circular side wall formed on a bottom surface of the second circular plate, and at least one insertion member which is formed on the top surface of the second circular plate and inserted into the first curved slot of the first adjusting unit” as amended in the claims. The applicant’s argument has been considered but is moot due to the new interpretation of the Huang reference. The at least one insertion member is now being interpreted as pin 27 and actuator 84. See detailed rejections elaborated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        October 20, 2022